Case 1:21-cr-20106-RNS Document 5 Entered on FLSD Docket 03/08/2021 Page 1 of 1




                             UNITED STATES DISTRICT CO URT
                             SOUTH ERN DISTRICT OF FLO RIDA

                                CA SE NO .21-CR-20106-SCO LA

    UN ITED STATES O F A M ERICA

    V:.

    M ARTIN VALDES e/aI.


                                     M O TION TO UNSEAL
          The governmenthereby movesthisCourtto unsealthe lndictmentand a1laccom panying

    documents in thiscase. These documentswere ordered sealed '-untilthe arrestofthe defendants

    orfurtherorderofthisCourtl.q''Becausethereasonprovidedforsealingisnolongerapplicable,
    itisno longernecessary to m aintain theIndictm entunderseal.



                                                     Respectfully subm itted,

                                                     A IAN A FAJARDO ORSHAN
                                                       ITED     TES ATTO RN EY

                                              By:        G5k
                                                      A REN M .ELFN ER
                                                      O HUA D.ROTHM AN
                                                       ' lA ttorneys
                                                     Consum erProtection Branch
                                                     U.S.DepartmentofJustice
                                                     CourtID N um bersA 5502478,A5502447
                                                     450 Fifth St.NW ,Suite 64005
                                                     W ashington,DC 200001
                                                     Tel.202 305-7171;202 514-1586
                                                     E-mail:Lauren.M.Elfner@usdoj.qov
                                                             Joshua.D.Rothman@ usdol.gov
